DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adami (2001/0047704) in view of Jobst (5,393,294).
Regarding claim 1, Adami teaches a slitter-scorer machine for scoring and slitting a corrugated cardboard web, comprising: 
a feed path of the corrugated cardboard web; and
arranged in either upstream sequence or in downstream sequence along the feed path, a scoring unit (1, 3) and a slitting unit (5, 7); 

and associated with the slitting unit (5, 7), a suction unit for removing said two lateral trims; 
wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck trims generated by the second set of cutting tools.
See Fig. 1.
Adami does not teach providing the slitting unit (5, 7) “a suction unit for removing said two lateral trims; wherein the suction unit comprises a first pair of suction nozzles associated with the first set of cutting tools, and a second pair of suction nozzles, associated with the second set of cutting tools; wherein the first pair of suction nozzles is adapted to suck trims generated by the first set of cutting tools and the second pair of suction nozzles is adapted to suck trims generated by the second set of cutting tools”.
Jobst teaches a slitter-scorrer machine comprising a slitting unit 10, “and associated with the slitting unit 10, a suction unit 11 for removing said two lateral trims; wherein the suction unit comprises a first pair of suction nozzles associated with the first 
Therefore, it would have been obvious to one skill in the art before the effective filling date of the claimed invention to provide the slitter-scorer of Adami a suction unit as taught by Jobst for conveying wasted outer trims to waste containers.
Regarding claim 2, the slitting unit (5, 7) positioned downstream of the scoring unit (1, 3) is best seen in Fig. 1 in Adami.
Regarding claims 3 and 4, Jobst teaches the suction nozzles adjustable transversely to the cutting path.  See col. 2, lines 48-55.
Regarding claim 12, Adami teaches a plurality of scoring sets.
Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adami (2001/0047704) in view of Jobst (5,393,294) as applied to claims 1 and 3 above, and further in view of Bishop (2,701,613).
The modified suction unit as taught by Jobst teaches the invention substantially as claimed except for a common actuator for the pairs of suction nozzles.
Bishop teaches a common actuator 11 for moving a pair of frames (9, 10) equal and opposite movement direction.  See Fig. 1. The parts connected to the spindle 11 defines the slide and the threaded connection defines the load bearing structure.
.
Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adami (2001/0047704) in view of Jobst (5,393,294) as applied to claim 1 above, and further in view of Yano et al. (4,300,421), hereinafter Yano.
Regarding claims 5 and 7, the modified suction unit as taught by Jobst teaches the invention substantially as claimed except for the suction nozzles of the first pair of suction nozzles rigidly connected to the suction nozzles of the second pair of suction nozzles.
Yano teaches nozzles (18, 19) rigidly connected to a single air source 17 through a pipe 15.  See Fig. 4.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to rigidly connect the suction nozzles of the first pair of suction nozzles to the suction nozzles of the second pair of suction nozzles through a pipe as taught by Yano so that a single suction source can be provided to all the suction nozzles.
Regarding claim 9, Yano teaches a pair of nozzles connected to a duct 15 and a hose 16.  When the teaching of Yano is applied to the machine of Jobst, the nozzles on each side of the web is connected to the duct 15 and the hose 16.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adami (2001/0047704) in view of Jobst (5,393,294), and Yano et al. (4,300,421), hereinafter  as applied to claims 1 and 7 above, and further in view of Litomisky et al. (6,012,199), hereinafter Litomisky.
The modified machine of Adami teaches the invention substantially as claimed except for the common suction system having selector members for selectively actuating the suction nozzles.
Litomisky teaches a common suction system having selector members 38 for selectively actuating suction nozzles.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to providing the common suction system of Jobst selector members as taught by Litomisky for selectively actuating suction nozzles.
Response to Arguments
Applicant's arguments filed 02/23/2021have been fully considered but they are not persuasive. 
Applicant’s argument with respect to the sequence of the slitting units is persuasive, therefore, Adami reference replaces Jobst reference to teach arranging the slitting units together in sequence.  Jobst reference now is applied to teach a suction unit for conveying outer trims to waste containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724